Citation Nr: 1751570	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  10-32 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to increased ratings for residuals of postoperative laminectomy with LS fusion (lumbar spine disability), currently rated at 60 percent prior to July 1, 2011, and 20 percent thereafter, to include the propriety of the rating reduction from 60 percent to 20 percent, effective July 1, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel




INTRODUCTION

The Veteran had qualifying service from September 1966 to September 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

During the pendency of this appeal, the Agency of Original Jurisdiction (AOJ) issued a June 2010 rating decision that proposed to decrease the rating from 60 percent to 20 percent, effective July 1, 2011.  The AOJ issued an April 2011 rating decision that implemented this reduction.  As the maximum disability rating for this impairment has never been granted, the appeal remains properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2016, the Board remanded for further development.  In March 2017, the Board again remanded for further development.  For the reasons discussed below, the AOJ has not achieved substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the claim.  The Veteran generally contends that the manifestations of his lumbar spine disability are more severe than contemplated by the current ratings and that the reduction from 60 percent to 20 percent was improper.  Because of the AOJ's failure to substantially comply with the February 2016 and March 2017 Board remand directives, the Board is still without the medical clarification necessary to decide the case.  See Stegall, 11 Vet. App. at 271.

To reduce a rating, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  It must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

In February 2016 and March 2017, the Board remanded to clarify seemingly conflicting medical evidence of whether the disability had improved at the time of the rating reduction (an April 2010 VA examiner indicated no incapacitating episodes in the last 12 months; however, a July 2010 treatment note from Bronx VAMC seemingly indicated multiple incapacitating episodes requiring bedrest and treatment for greater than 6 weeks over the last 12 months).  This discrepancy (whether, at that time, IVDS manifestations resulted in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months) is outcome-determinative and requires medical clarification.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support findings and is prohibited from basing decisions on its own, unsubstantiated medical conclusions).  

Neither the June 2016 nor April 2017 VA examiner reconciled, or even acknowledged, this discrepancy.  See Stegall, 11 Vet. App. at 271.  As such, there is still no medical opinion of record addressing this discrepancy and discussing whether the IVDS symptoms required bed rest prescribed and treated by a physician (and, if so, for what duration).  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, Note (1).  As such, a retrospective medical opinion is still warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  
Accordingly, the case is REMANDED for the following action:

1.  Seek any relevant, outstanding VA and private treatment records, as authorized by the Veteran. 

2.  If possible, seek clarification from the signators of the July 2010 treatment note from Bronx VAMC (Michael Brian Cross and Patrick V. McMahon) as to whether the Veteran's IVDS symptoms required bed rest prescribed by a physician and treatment by a physician at that time.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  

3.  After completing the above development, seek an addendum opinion that addresses all of the following: 

(a)  the discrepancy between the April 2010 VA examination (indicating no incapacitating episodes in the last 12 months) and the July 2010 treatment note (seemingly indicating multiple incapacitating episodes requiring bedrest and treatment for greater than 6 weeks over the last 12 months); 

(b)  any incapacitating episodes (periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician) having a total duration of at least 6 weeks during a 12-month span; and  

(c)  any medical indications of unfavorable ankylosis of the entire spine.  

An adequate opinion must consider the Veteran's statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any opinion cannot be rendered without resorting to mere speculation, then the examiner must state whether the inability to provide the needed opinion is due to: the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.  See Remand body for discussion of prior deficiencies.

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.

The AOJ is advised that this is the third Board remand seeking the same, outcome-determinative, medical clarification.  See Remand body for discussion of prior deficiencies; Stegall, 11 Vet. App. at 271; Chotta, 22 Vet. App. at 80.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2017).

